37 F.3d 1498NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
David ADDISON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-1199.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1994.

Before:  KRUPANSKY, GUY and NORRIS, Circuit Judges.

ORDER

1
David Addison, a federal prisoner, moves for the appointment of counsel and appeals a district court order denying his motion to vacate sentence filed pursuant to 28 U.S.C. Sec. 2255.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Addison was convicted following a jury trial of two counts of being a felon in possession of a weapon and of possession of an unregistered sawed-off shotgun.  He was sentenced to 120 months of imprisonment on each count, to run concurrently.  His sentence was affirmed on his direct appeal to this court, in which a sentencing guidelines issue was raised.  Addison then filed this motion to vacate, raising the claim that his counsel had been ineffective in failing to argue that Addison was mentally incompetent, both at the time of the commission of the offense and for purposes of standing trial.  The district court summarily denied the motion.


3
The record on appeal does not conclusively show that Addison is not entitled to relief.  Therefore, the lack of findings of fact and conclusions of law in the district court order makes appellate review of the merits impossible.   See United States v. Edwards, 711 F.2d 633, 634 (5th Cir.1983).  It is preferable for the district court to set out the issue or issues raised and explain the legal grounds for denying relief.   See United States v. Marr, 856 F.2d 1471, 1472-73 (10th Cir.1988).


4
Accordingly, the district court's order is vacated and this case is remanded in order for the district court to make findings and conclusions in aid of appellate review.  Rule 9(b)(3), Rules of the Sixth Circuit.  The motion for counsel is denied.